DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 06/03/2021 (“06-03-21 OA”), Applicants amended the claims 1, 5, 7-9 and 11-20, cancelled claim 6, and added claim 21 in the response filed 09/03/2021 (“09/03/2021 Remarks”).   
Claim(s) 1-5 and 7-21 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1, 3-5, 7-8, 10-13, 15-17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (PG Pub 2016/0260684; hereinafter Zhai).

    PNG
    media_image1.png
    509
    878
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches a semiconductor device package (see claim limitations below), comprising: 
a first carrier 180 having a first surface (top surface) and a first side (e.g. left side) non-coplanar with the first surface (see Fig. 13); 

one or more supporters 140 spaced apart from the first side of the first carrier and connecting the first carrier to the second carrier.
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches the one or more supporters 140 include one arranged at a corner (right side corner) of the first surface (top side) of the first carrier 180.
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches first electronic components 150 (para [0043]; “one or more bottom die 150 “) disposed on the first surface (top surface) of the first carrier 180, and accommodated in a space defined by the one or more supporters 140 between the first carrier and the second carrier (see Fig. 13).  
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches an encapsulant  170 (para [0039] and [0046]) between the first carrier 180 and the second carrier 130 and encapsulating the one or more supporters 140 (see Fig. 13).  
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches the second carrier 130 has a second side (top side) opposite to the first side (bottom side) of the second carrier, the second side of the second carrier is sealed in the encapsulant 120,170 (see Fig. 13).  
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches the second carrier 130 has a second side (top side) opposite to the first side (bottom side) and contiguous with a first surface thereof (see Fig. 13), and the second side of the second carrier is exposed from the encapsulant (see Fig. 13).  
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches the one or more supporters 140 include one electrically connected between the first carrier 180 and the second carrier 130 (see Fig. 13).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches semiconductor device package (see claim limitations below), comprising: 
a first carrier 180 and -3-a second carrier 130 disposed over the first carrier (see Fig. 13), the second carrier having a first surface (annotate “1st surface” in Fig. 13 above) facing the first carrier (see Fig. 13), 
a first side (annotate “1st side” in Fig. 13 above) non-coplanar with the first surface, and 
a second side (annotate “2nd side” in Fig. 13 above) non-coplanar with the first surface and the first side (see Fig. 13); and 
an encapsulant 120,170 disposed between the first carrier and the second carrier (see Fig. 13) and covering the first side and the second side of the second carrier (see Fig. 13).
Regarding claim 12, refer to Fig. 13 provided above, Zhai teaches the first side (annotate “1st side” in Fig. 13 above) is opposite to the second side (annotate “2nd side” in Fig. 13 above) of the second carrier 130 (see Fig. 13).
Regarding claim 13, refer to Fig. 13 provided above, Zhai teaches the second carrier 130 has a third side (annotate “2nd side” in Fig. 13 above) substantially coplanar with a lateral surface of the encapsulant 120,170.
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches a method of manufacturing a semiconductor device package (see claim limitations below), the method comprising: 
providing a first carrier 180 having a first surface (top surface), a first side non-coplanar with the first surface (left side), and a second side (right side) non-coplanar with the first surface and the first side (see Fig. 13); A01727/US9604 
st side” in Fig. 13 above) and a second lateral surface (annotated ”2nd side” in Fig. 13 above) non-coplanar with the first lateral surface (see Fig.13); and 
stacking the second carrier over the first carrier (see Fig.13) so that the first lateral surface of the second carrier recesses with respect to the first side of the first carrier (see Fig.13) and the second lateral surface of the second carrier recesses with respect to the second side of the first carrier (see Fig.13).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches disposing at least one supporter 140 between the first carrier 180 and the second carrier 130 so that the at least one supporter spaces apart from the first lateral surface (annotated”1st side” in Fig. 13 above) or the second lateral surface (annotated “2nd side” in Fig. 13 above) of the second carrier (see Fig. 13). 
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches defining a corner (bottom left corner of 130) by the first lateral surface (annotated “1st side” in Fig. 13 above) and the second lateral surface (annotated “2nd side” in Fig. 13 above) of the second carrier 130 so that the corner overlaps the first surface (top surface) of the first carrier 180 (see Fig. 13).
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches encapsulating 120,170 the first carrier 180, the first lateral surface of the second carrier (annotated”1st side” in Fig. 13 above), the second lateral surface of the second carrier (annotated ”2nd side” in Fig. 13 above) and the supporters 140 by an encapsulant (see Fig. 13).  
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches the second carrier 130 has a first surface (bottom surface) facing the first surface (top surface) of the first carrier 180 and a third side (left side) non- coplanar with the first surface of the second carrier and the first side of the second carrier (see Fig. 13), and the third side of the second carrier is sealed in the encapsulant 120,170 (see Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai, as applied to claim 1 and claim 15 respectively, and further in view of  Simon et al. (PG Pub 2009/0085190; hereinafter Simon).

Regarding claim 2, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches the one or more supporters 140. He does not explicitly teach the one or more supporters “include a row of supporters arranged on the first surface along one side of the first carrier other than the first side.”

    PNG
    media_image2.png
    344
    668
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig.19 and Fig. 20-provided above, Simon teaches a method of making a semiconductor device (title) comprising: a row of supporters  32 (para [0034]) arranged on a first surface (top surface) along one side of a first carrier 8-on bottom left side (para [0038]) other than the first side (right side).

Regarding claim 18, refer to the Examiner’s mark-up of Fig. 13 provided above, Zhai teaches
-5-4833-9654-0409.1Atty. Dkt. No. 102351-1531 mounting the at least one supporter 140, he does not explicitly teach the at least one supporter is “at four locations on the first surface of the first carrier corresponding to four corners of the second carrier.”
In the same field of endeavor, refer to Fig.19 and Fig. 20-provided above, Simon teaches a method of making a semiconductor device (title) comprising: at least one supporter 32 (para [0034]) is at four locations (corners) on a first surface (top) of a first carrier 8-on bottom (para [0038]) corresponding to four corners of a second carrier 8-on top (para [0038]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the supporters of Zhai on the four corners of the second carrier, as taught by Simon, to thereby provide additional structural support to the package. 

	  
Allowable Subject Matter
3.	Claims 9, 14 and 20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 9 is fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, an electronic component disposed on the exposed portion of the first surface of the first carrier, wherein a height of the electronic component is greater than a distance between the first surface of the first carrier and a first surface of the second carrier that faces the first surface of the first carrier.  
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 11 or (ii) claim 14 is fully incorporated into the base claim 11.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, an electronic component disposed on the exposed portion of the first surface of the first carrier, wherein a height of the electronic component is greater than a distance between the first surface of the first carrier and a first surface of the second carrier that faces the first surface of the first carrier.  
Claim 20 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 15 and intervening claim 19 or (ii) claim 20 and intervening claim 19 are fully incorporated into the base claim 15.  
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, separating the first carrier, the second carrier and the encapsulant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895